Case 3:19-cv-00160 Document 7 Filed on 05/07/19 in TXSD Page 1 of 1
                                                                                                        United States District Court
                                                                                                             Southern District of Texas

                                                                                                                     ENTERED
                                                                                                                     May 10, 2019
                                                                                                             David J. Bradley, Clerk
UNITED STATES DISTRICT COURT.                                            SOUTHERN DISTRICT OF J'HlCit\jStates Couna
                                                                                                  .      ·        Southern District of TIIXIIS
                                                                          .            .          .          .              ILED

                     Motion and Order for Admission Pro Hae Vice                                                       MAY ·u H2019
                                                                                                                 -   .-
       Division         !Galveston                         I     · Case Number        1.3'/ 't((J/~ I)           -•NV.Dlllll{I




                                          Federal Trade Commission


                                                        versus
                                       ··iBackPack of Texas, LLC, and
                                              Douglas Monahan


             Lawyer's Name                   Daniel 0. Hanks
                 Firm                        Federal Trade Commission
                Street                       600 Pennsylvania Ave NW, Mail Stop CC-10232
            City & Zip Code                  Washington, DC 20580
          Telephone & Email                  202-326-2472; dhanks@ftc.gov ·
       Licensed: State & Number              D.C. Bar# 495823          .
         Federal Bar & Number


 Name ofpai:ty applicant seeks to                                 Federal Trade Cominissio11.
 appear for:                     ·


 Has applicant been sanctioned by any bar association or court? Yes _ __ No - - -

 On a separate sheet for each sanction, please supply the full particulars.


I n_a_t_ed_:_._·_·_s_,6_,2_0_19_ _....l_s_ign_._ed_=_ __,..._ _ _ _ _,_s1_o_an_ie_1_0_._H_a_n1cs_-'-,-_ _ _ _ _.......,I
...



 The state bar reports that the applicant's status is:


                                  Clerk's signature                                 J;ZuJw_.
._____o_r_de_r_ _ ___.l                                This lawyer is admitted pro hac 'Vice.• .

Dated: ___     5_)l--1--/J_q_                             JJ~~·~ United States District Judge.
